Citation Nr: 1617760	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  15-27 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date prior to July 18, 2014, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1993 to February 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2015 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 2007, the RO in Atlanta, Georgia, denied entitlement to service connection for a mental condition, to include depression.  The Veteran did not appeal that decision and did not submit new and material evidence within the one-year appeal period.

2.  The January 2007 rating decision denying entitlement to service connection for a mental condition did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.

3.  Following the issuance of the January 2007 rating decision, the Veteran first submitted a claim for service connection for PTSD on July 18, 2014.



CONCLUSION OF LAW

The RO's January 2007 decision denying entitlement to service connection for a mental condition was not clearly and unmistakably erroneous, and the requirements for an earlier effective date for the grant of service connection for PTSD prior to July 18, 2014, have not been met.  38 U.S.C.A. §§ 5101, 5109A, 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

The Veteran's July 2014 application form notified her of the evidence necessary to substantiate a claim for service connection.  The notice also informed the Veteran of her and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the notice was provided prior to initial adjudication of the Veteran's claim in January 2015 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Veteran in this case is challenging the effective date assigned following the grant of service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file contains service treatment records, records of post-service treatment, and a report of a VA examination.  See 38 U.S.C.A. § 5103A(a)-(d). 

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claim has been accomplished and therefore appellate review of this claim may proceed without prejudicing the Veteran.  As will be explained below, resolution of this issue ultimately turns on when the Veteran filed her claim for service connection; therefore, a retroactive VA medical opinion is not needed to fairly decide this issue.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

To the extent the Veteran has argued CUE as a basis for an earlier effective date, the Board points out that VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matter decided below.


Law and Analysis

In this case, the RO granted a claim for service connection for PTSD that was received on July 18, 2014.  The RO had denied a previous claim for service connection for a mental condition in a January 2007 rating decision. 

The Veteran has claimed that she is entitled to an effective date prior to July 18, 2014, for the grant of service connection for PTSD, including on the basis of CUE in the January 2007 rating decision.  She has argued that the same information was before the RO in January 2007 as in January 2015 and that the RO failed to provide her with a VA examination in association with her 2006 claim.  She has argued that, if a VA examination had been requested and completed in association with her 2006 claim, the claim would have been granted effective from the date of the earlier claim.  She has also argued that the RO failed to consider her October 2006 statement and her PTSD/military sexual trauma (MST) allegations, failed to provide an adequate VCAA letter that addressed her PTSD/MST claim, and failed to develop her PTSD/MST claim.  Moreover, she has argued that the January 2007 rating decision did not address her PTSD/MST claim and that the claim remained pending until it was addressed in the January 2015 rating decision.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  This provision is not applicable to the case, as a claim for service connection for a psychiatric disorder was not received within one year of the Veteran's separation from service.

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  However, this provision is not applicable to this case, as new and material evidence was not received within one year of a prior disallowance.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In this case, the RO initially denied the Veteran's claim for service connection for a mental condition in a January 2007 rating decision, finding that there was insufficient evidence of a chronic psychiatric disorder.  The Veteran submitted statements claiming that she was sexually harassed and raped during her military service.  At the time of the January 2007 rating decision, the evidence before the RO included the Veteran's service treatment records, which did not contain any complaints, symptoms, treatment, or diagnoses of a psychiatric disorder.  Her psychiatric evaluation was normal at separation.  The RO also obtained her service personnel records, which showed that she had mostly positive evaluations throughout her military career with some exceptions.  Her evaluation for the period between December 1998 and February 1999 noted that "lapses in judgement and consistent inability to act responsibly have prevented [the Veteran] from achieving her potential as an exceptional leader and petty officer."  Her individual trait average score dropped from a 3.29 in June 1998 to a 2.29 in January 1999.  In addition, there were VA outpatient treatment records dated from December 2004 to November 2006, which showed that the Veteran reported that she had been harassed and sexually assaulted and that she requested counseling.  The records did not show any diagnosis of a psychiatric disorder.  

The Veteran was provided notice of the January 2007 rating decision and her appellate rights, but she did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the January 2007 decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

On July 18, 2014, the Veteran filed a claim for service connection for PTSD, asserting that she had been sexually harassed and raped during her military service.  A January 2015 VA examination was conducted, and the Veteran was diagnosed with PTSD.  The examiner opined that the available personnel records could be considered markers for the in-service harassment and sexual assault and that the Veteran's PTSD was due to the sexual assault.  Based on the foregoing opinion, in a January 2015 rating decision, the RO granted service connection for PTSD effective from July 18, 2014, which was the date of the Veteran's claim for service connection.  

As noted above, the Veteran has argued that the RO failed to address her PTSD/MST claim in the January 2007 rating decision and that the claim remained pending until the January 2015 rating decision.  Therefore, she claims that the effective date for the grant of service connection for PTSD should date back to her initial claim in February 2006.  However, the Board finds that there was no pending claim for the following reasons.

In February 2006, the Veteran filed a claim for a "mental condition (depression)."  She stated that she had never been diagnosed or seen by a doctor for this condition, but that she had been sexually harassed and raped during her military service and was having problems associated with those experiences.  The Court has indicated that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the evidence of record at the time of the January 2007 rating decision indicated that the Veteran had a potential in-service stressor, but did not show that she had a chronic psychiatric disorder related to that stressor.  Although the January 2007 rating decision did not specifically list the Veteran's October 2006 stressor statement as evidence, it is clear that her contentions were considered in the underlying rationale for the decision.  The RO reviewed the Veteran's military personnel records and considered whether there were any "markers" for "any mental disorder."  VA reviews the evidence for "markers" in situations where a veteran is claiming PTSD due to a personal assault.  See 38 C.F.R. § 3.304(f).  Ultimately, the RO determined that there was no evidence of a chronic psychiatric disorder and denied the claim.  The rating decision fully addressed the scope of the Veteran's claim based on her statements and the available evidence, and a claim for PTSD did not remain pending.  

Therefore, under the laws and regulations pertaining to effective dates, the July 18, 2014, date of the application to reopen that was granted is the appropriate effective date for the grant of entitlement to service connection for PTSD in this case.  The Board has thoroughly reviewed the evidence of record between January 2007 and July 18, 2014, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for a psychiatric disorder.  However, there is nothing in the record to support such a finding.  The Veteran and her representative have also not identified any claim filed between January 2007 and July 18, 2014.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date entitlement arose is unclear.  Therefore, resolving any reasonable doubt in her favor, the date of the claim received on July 18, 2014, is later than the date entitlement arose.  

As discussed above, CUE is the one exception to the finality doctrine.  If the evidence establishes such CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.105(a).  In various written statements, the Veteran and her representative have claimed that there was CUE in the prior January 2007 denial of entitlement to service connection for a mental condition.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.

In this case, the Veteran first filed a claim for service connection for a psychiatric disorder in February 2006, stating that she had been sexually harassed during her military service and raped in August 1998.  The RO denied her claim in a January 2007 rating decision.  In the January 2007 rating decision, the RO noted that there was no evidence that the Veteran had been treated for any mental disorder during service or since her separation from service.  The RO indicated that her personnel file revealed "only one adverse entry" (as described above) and that "this single entry in an otherwise exemplary Evaluation Report is not considered evidence of, or a marker for, any mental disorder."  

In a September 2015 statement, the Veteran's representative argued that the RO committed error in indicating that there was only a single adverse entry in her personnel file and did not note other potential markers in the file, e.g., other punishments and restrictions that were placed on her.  She argued that the RO failed to acknowledge these markers and failed to satisfy the duty to assist by not providing the Veteran with a VA examination.  

To the extent that the Veteran and her representative contend that the RO's failure to provide a VA examination warrants a finding of CUE, such an argument must fail as a matter of law.  Even assuming, without deciding, that the RO failed in its duty to assist by not seeking a VA examination, "The requirements that [CUE] be outcome determinative and be based on the record that existed at the time of the original decision make it impossible for a breach of the duty to assist to form the basis for a CUE claim." Cook v. Principi, 318 F.3d 1334, 1346   (Fed. Cir. 2002).  

Similarly, the Veteran's arguments that the RO failed to properly assist her in the development of her PTSD/MST claim must also be rejected.  Allegations that the VA failed in its duty to assist are, as a matter of law, insufficient to plead CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (an incomplete record, factually correct in all other respects, is not clearly and mistakably erroneous).

In addition, the Board does not find that the any failure of the RO to note other potential "markers" in the Veteran's personnel file does not constitute CUE in the January 2007 rating decision.  Arguably, the RO's indication that there was only one single adverse notation in her personnel file is factually inaccurate.  However, it was not an outcome determinative error.  The "markers" referenced by the RO are used to corroborate a veteran's claimed in-service personal assault.  See 38 C.F.R. § 3.304(f).  In this case, the RO ultimately denied the claim because there was no evidence of a chronic psychiatric disorder.  

To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Therefore, even assuming the RO had noted all the "markers" shown in the Veteran's personnel file, the absence of a present disability would have still resulted in the denial of the claim.

For these reasons, the Board finds that the RO did not misapply the law extant at the time in denying entitlement to service connection for PTSD based on the facts before it.  The Board reiterates that service connection could not have been granted in January 2007 without evidence of a psychiatric diagnosis.  See 38 C.F.R. § 3.303 (1988).  The Veteran has not shown an error of law or fact, to which reasonable minds could not differ, that would manifestly change the RO's conclusion in the January 2007 rating decision that a psychiatric diagnosis was not shown.  The Board emphasizes that a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

For the foregoing reasons, it cannot be said that the RO's denial of entitlement to service connection for a mental disorder in its January 2007 rating decision contained an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.  Thus, the claim alleging CUE in the January 2007 rating decision as a basis for entitlement to an effective date earlier than July 28, 2014, must be denied.  The benefit-of-the-doubt rule is not for application.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).

ORDER

An effective date prior to July 18, 2014, for the grant of service connection for PTSD, claimed on the basis of whether there was CUE in a January 2007 rating, is denied.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


